Title: To Thomas Jefferson from Frederick Harris, 7 June 1803
From: Harris, Frederick
To: Jefferson, Thomas


          
            Sir
                     
            Charlottesville 7th. June 1803
          
          Not knowing whether Mr. Mirriwether Lewis has left the City of Washington or not, have taken the liberty of inclosing a letter of importance to him under cover of one to you—If Mr. Lewis has left Washington you would conferr a singular favor on me by forwarding the inclosed letter to him, by post, & by writing me by post to Charlottesville the place of his destination & where I may direct to him, as also whether he has left any agent in or about the city of Washington or else where—I am informed by his brother Mr. Reuben Lewis that it is unknown to him whether Mr. M. Lewis, has left Washington or not, or if he has whether he has left an agent to transact his business in his absence—My presuming to address you Sir, is owing to my being intirely unacquainted with any person in the city of Washington except Mr. M. Lewis, and knowing also that he has been a member of your family for some time past; These circumstances I hope sir will plead my excuse for troubling you, in a matter of no moment to yourself but of importance to a person unknown to yourself, & can be truly stiled
          Your friend & ob. sert.
          
            Frederick Harris
          
        